     Case 3:20-cv-01012-MMA-KSC Document 39 Filed 05/24/21 PageID.443 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    ERIC FRANTZ,                                        Case No. 20-cv-1012-MMA (KSC)
10                                       Plaintiff,
                                                          ORDER GRANTING JOINT
11    v.                                                  MOTION TO DISMISS
12    FORCE FACTOR, LLC,
                                                          [Doc. No. 38]
13                                    Defendant.
14
15
16          The parties have filed a joint motion to dismiss the action with prejudice as to
17    Plaintiff’s individual claims and without prejudice as to the putative class members’
18    claims pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). See Doc. No. 38. Good
19    cause appearing, the Court GRANTS the parties’ joint motion and DISMISSES this
20    action with prejudice as to Plaintiff’s individual claims and without prejudice as to the
21    putative class members’ claims. Each party shall bear its own attorneys’ fees and costs.
22    The Court DIRECTS the Clerk of Court to terminate this action in its entirety.
23          IT IS SO ORDERED.
24
25    Dated: May 24, 2021
26
27
28

                                                      1
                                                                               20-cv-1012-MMA (KSC)
